       Case 1:18-cv-00756-PGG-KHP Document 41
                                           40 Filed 09/03/20
                                                    09/02/20 Page 1 of 2


                                                                        USDCSDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC#:_ _ _ _ _ _ __
                                                                        DATE FILED: 09/03/2020
                                                                                         ---- --
                                     THE CITY OF NEW YORK
JAMES E. JOHNSON                    LAW DEPARTMENT                                     Copatrick Thomas
Corporation Counsel                     100 CHURCH STREET                           Phone: (212) 356-0885
                                        NEW YORK, NY 10007                            Fax: (212) 356-2089
                                                                                    cthomas@law.nyc.gov
                                                                                          (not for service)


                                                             September 2, 2020

VIA ECF
Hon. Katharine H. Parker
United States District Court
Southern District of New York
                                                         MEMO ENDORSED
500 Pearl Street
New York, New York 10007


                 Re: Gunter v. N.Y.C. Dept. of Corrections, et al.
                     Docket No. 18-CV-0756

Dear Judge Parker:

               I am an Assistant Corporation Counsel in the Office of the Corporation Counsel,
attorney for the sole remaining Defendant, Correction Officer Melissa Rodriguez, in the above-
referenced action. Pursuant to Rule I.f of the Court's Individual Practices in Civil Cases, I write
to respectfully request an adjournment of the settlement conference in this matter, from
September 8, 2020 to September 29, 2020. I also respectfully request that the Court issue an
order directing the Five Points Correctional Facility to produce Plaintiff for the conference on
September 29, 2020.

               By Order dated July 16, 2020 (ECF No. 39), the Court scheduled a settlement
conference in this matter, to be held on September 8, 2020 at 10:00 AM, and further ordered that
" Defendant shall be prepared with authority to settle the matter at the upcoming conference."

                 I write now to respectfully request a three-week adjournment of the settlement
conference in this matter, from September 8, 2020 to September 29, 2020, to allow my office
additional time to obtain settlement authority from the Comptroller's Office. As Plaintiff is
currently incarcerated, I also respectfully request that the Court issue an order directing the Five
Points Correctional Facility to produce Plaintiff for the conference on September 29, 2020. To
this end, I attach a proposed order, for the Court's consideration.
            Case 1:18-cv-00756-PGG-KHP Document 41
                                                40 Filed 09/03/20
                                                         09/02/20 Page 2 of 2




                     This is Defendant's first such request. As Plaintiff is incarcerated, and as not to
      delay this request, I have not been able to speak with Plaintiff to obtain his consent.

                     Thank you for your consideration of this matter.

                                                                 Respectfully submitted,


                                                                         /s/
                                                                 Copatrick Thomas
                                                                 Assistant Corporation Counsel

      cc:    Harvey Gunter
             DIN #18-A-1208
             Plaintiff pro se
             Five Points Correctional Facility
             Caller Box 119
             Romulus, New York 14541

The telephonic Settlement Conference in this matter that is scheduled for Tuesday, September 8, 2020 at
10:00 a.m. is hereby rescheduled to Wednesday, October 21, 2020 at 10:00 a.m.
It is hereby ordered that the Warden of other official in charge of the Five Points Correctional Facility
produce Plaintiff Harvey Gunter, DIN No. 18-A-1208 on October 21, 2020 by no later than 10:00 a.m., to a
suitable location within the Intake Center that is equipped with a telephone, for the purpose of participating
by telephone in a conference with the Court and Defendant’s counsel. If the scheduled time and date
presents a hardship, the Warden or the Warden’s designee should promptly inform chambers by calling
Courtroom Deputy Chris Aiello at (212) 805-0234.
Defendant’s counsel is directed to call Judge Parker’s teleconference line at the scheduled time with the
Plaintiff already on the phone. Please dial (866) 434-5269, Access code: 4858267.
The Clerk of Court is requested to mail a copy of this order to the Plaintiff and Warden in charge of the
Five Points Correctional Facility:

 Harvey Gunter                                   WARDEN
 DIN #18-A-1208                                  Five Points Correctional Facility
 Plaintiff pro se                                6600 State Route 96,
 Five Points Correctional Facility               Romulus, NY 14541
 Caller Box 119
 Romulus, New York 14541




                                                                                  09/03/2020
                                                      2
